Order filed September 28, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00523-CV
                                   ____________

                           JULIA ADAMS, Appellant

                                         V.

          HOUSTON EVICTIONS FOR JANET TUCKER, Appellee


              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1093251

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the County Civil Court at Law No. 2 informed this court that appellant had not
requested the reporter’s record. On July 10, 2017, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellant, within 15 days of notice, provided this court a
request as well as payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM